Citation Nr: 0427208	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-08 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.

3.  Whether the decision to deny service connection for 
bilateral pes planus and hallux valgus of the right foot, as 
articulated in the June 1970 rating decision, was clearly and 
unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 1997, June 
1997, and March 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

This case was, in part, before the Board previously, in June 
1998 and March 2001.  Unfortunately, and for reasons 
described fully below, the Board finds it must again remand 
the case.

The issues regarding entitlement to service connection for 
PTSD and an increased evaluation for hypertensive 
cardiovascular disease are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.      


FINDINGS OF FACT

1.  By a rating decision dated in November 2003, the RO 
granted service connection for bilateral pes planus and 
hallux valgus of the right foot, granting 10 percent and 
noncompensable evaluations, respectively, effective October 
17, 1969, which is the day after his discharge from active 
duty.

2.  There is no longer a controversy regarding the benefit 
sought as to the issues of service connection for bilateral 
pes planus and hallux valgus of the right foot and hence, 
whether there is CUE in the June 1970 rating decision, which 
denied same.




CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of CUE in the June 1970 rating 
decision which denied entitlement to service connection for 
bilateral pes planus and hallux valgus of the right foot.  38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of CUE in the June 1970 rating decision 
which denied entitlement to service connection for bilateral 
pes planus and hallux valgus of the a right foot, the Board 
observes that the RO granted entitlement to bilateral pes 
planus and hallux valgus of the right foot in a November 2003 
rating decision.  The RO assigned 10 percent and 
noncompensable evaluations for these disabilities, 
respectively, effective October 17, 1969, which is the day 
after the veteran's discharge from active service.  In 
arriving at this decision, the RO cited to the receipt of 
additional service medical records, which had recently been 
received and which were not of record at the time of the June 
1970 rating decision.  Accordingly, in reopening and granting 
the previously denied rating decision, the RO effectuated the 
grant of service connection to the date following the 
veteran's discharge from active service, as provided in the 
regulations.  See 38 C.F.R. § 3.400(q)(2) (2003).

The veteran filed his claim for CUE regarding the rating 
decision which denied his original claim for these 
disabilities in February 1999.  The RO mistakenly identified 
the relevant rating decision as dated January 14, 1970.  
However, review of the record shows that the January 14, 1970 
rating decision merely deferred the decision with regard to 
the veteran's claim for service connection for bilateral feet 
and right foot disabilities pending receipt of additional 
service medical records.  Additional records were not 
received.  Therefore, on June 18, 1970 the RO issued a rating 
decision denying the claims, based on service medical records 
then present in the claims file.  The November 2003 rating 
decision based its grant of service connection for 
disabilities of the bilateral feet and right foot on 
additional service medical records which were received in 
February 2001.  

Because the November 2003 rating decision reopened the June 
1970 rating decision and granted the previously denied claim 
for the veteran's bilateral feet and right foot disabilities 
on the basis of additional service medical records, and made 
the effective date of the grant of service connection for 
October 17, 1969-the day after the veteran's discharge from 
active service-it is as though the June 1970 rating decision 
never existed.  There is therefore no decision left in which 
to find CUE, and the veteran's claim for CUE in the June 1970 
rating decision is rendered moot.

The veteran has not expressed disagreement with the 
evaluations assigned these disabilities in the November 2003 
rating decision.

As a result, the RO's decision awarding service connection 
for bilateral pes planus and hallux valgus of the right foot 
has fully resolved, and thus has rendered moot, the 
administrative claim of CUE in the June 1970 rating decision 
denying same, on appeal to the Board.  Therefore, having 
resolved the veteran's claims in his favor, there is no 
longer a question or controversy remaining with respect to 
CUE in the June 1970 rating decision which denied entitlement 
to service connection for bilateral pes planus and hallux 
valgus of the right foot.  38 C.F.R. § 3.4 (2003).  Nor are 
any exceptions to the mootness doctrine present because the 
relief sought on appeal, grant of service connection for 
bilateral feet and right foot disabilities, which the veteran 
sought to reverse through his claim of CUE in the June 1970 
rating decision denying same, has been accomplished without 
the need for action by the Board.  See, e.g., Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.

Accordingly, these issues are dismissed.


ORDER

The appeal concerning CUE in the June 1970 rating decision 
denying entitlement to service connection for bilateral pes 
planus and hallux valgus of the right foot is dismissed.


REMAND

The veteran also seeks entitlement to service connection for 
PTSD and to an evaluation greater than 30 percent for his 
service-connected hypertensive cardiovascular disease.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the VA examination proffered the veteran for his service-
connected heart disability in August 2003 was conducted 
without review of the entire claims file.  Moreover, the 
examiner, a registered nurse, indicated that a chest X-ray 
was completed, but these results and other clinical test 
results are not of record.

Concerning the claimed PTSD, the examiner notes that the 
claims file was reviewed, but makes no mention of the 
veteran's early VA hospitalizations and treatment-
particularly of his examination for exposure to Agent Orange, 
conducted in 1983-in which he was found to exhibit 
hallucinations and to complain of nerves, shakiness, 
difficulty sleeping, and nightmares of his Vietnam 
experiences.

Moreover, the Board notes that the record is incomplete.  VA 
treatment records indicate that the veteran was referred for 
PTSD screening and treatment in 1998.  Notations that the 
veteran pursued counseling and readjustment treatment are of 
record, but the actual records of this treatment are not 
present in the claims file before the Board.  In addition, 
the record shows the veteran was being followed at the local 
Veterans Center.  These records have not been obtained.

Finally, the examiner who conducted the August 2003 
examination for PTSD administered the Minnesota Multiphasic 
Personality Inventory, the results of which were considered 
invalid.  However, the examiner did not indicate that other 
clinical tests were administered, such as may measure the 
veteran's exposure to combat.

The Board thus finds it would be helpful to proffer the 
veteran additional examinations to include all appropriate 
clinical testing and review of the claims file-to include 
all service medical records and VA and non-VA medical 
treatment records obtained pursuant to this remand-in 
totality.  See 38 C.F.R. § 3.159(c)(4) (2003).

The Board further notes that the veteran submitted a stressor 
statement concerning his claim for PTSD in February 1999 in 
which he averred that he had been subjected to constant enemy 
mortar, rocket, and sniper attacks, and the deaths of 
American soldiers.  The Board notes that the veteran's 
representative has pointed out that the 84th Engineering 
Battalion, to which the veteran was assigned in Vietnam, is a 
combat unit.  While the veteran was not serving in a military 
occupational specialty (MOS)-63C30, general vehicle 
repairman-normally associated with combat, his assignment as 
a mechanic in a combat unit raises a high probability that he 
was nonetheless exposed to combat conditions in country.  The 
RO has not yet had the opportunity to consider the veteran's 
claims under the provisions of Pentecost v. Principi, 16, 
Vet. App. 124 (2001).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for PTSD, and of 
entitlement to an increased evaluation 
for hypertensive cardiovascular disease.  
In particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for service connection for 
PTSD, and for an increased evaluation for 
service-connected hypertensive 
cardiovascular disease; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed PTSD and service-connected heart 
condition.  The veteran should also 
provide the address and location of the 
Veterans Center at which he received 
counseling for his PTSD.  The RO should 
procure duly executed authorization for 
the release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records and any and all mental hygiene 
records-to include specific records of 
group and individual therapy-of 
treatment accorded him at VA Medical 
Centers (MCs) in Alexandria and 
Shreveport, Louisiana.  

The RO should perform any and all follow 
up required, including to obtain VA and 
non VA records that may have been retired 
to storage.

4.  The RO should again send the veteran 
a development letter asking him to give a 
comprehensive statement regarding his 
stressors.  Please remind the veteran 
that while it understands the difficulty 
in recalling these events and talking 
about them, it is nonetheless necessary 
to give as specific and detailed 
information about the persons, places, 
and events involved as possible, 
including as accurate a date for the 
event as possible, so as to enable both 
verification of the stressor and 
determination of the impact of the 
stressor on the veteran's development of 
a psychiatric condition.

5.  The RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) provide any available 
information which might corroborate the 
veteran's averred inservice stressors.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 5.14.  
The RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information:  as a member of Company A, 
84th Engineering Battalion, 18th Engr. 
Bde. and/or Company C, 84th Engineering 
Battalion, 18th Engineering Bde. from 
September 1967 to January 1968:
?	Exposure to general combat 
conditions, including enemy 
mortar, rocket, and sniper 
attacks
?	Having to guard 52,000 pounds of 
dynamite in a combat zone under 
fire
?	The death of American soldiers, 
including from C and D Company, 
when a loader (construction 
equipment) overturned on or about 
October or November 1967
?	The death of a child when a tire 
exploded on or about December 
1967.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates and duties and 
units of assignment; copies of the 
veteran's stressor statements dated in 
February 1997, July 1997, October 1998, 
and February 1999; and any further 
statements the RO receives pursuant to 
this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
National Personnel Records Center (NPRC), 
the service department, or USASCRUR, 
including the request for unit morning 
reports and unit histories.  In 
particular, the RO should request unit 
histories for of 84th Engineering 
Battalion, 18th Engr. Bde. (to include C 
Co. and A Co.) for the following time 
periods:
?	June through September 1967
?	October through December 1967
?	January through March 1968

The RO is reminded to search under any 
and all identification numbers for the 
veteran. 

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
who have not previously examined the 
veteran, to determine the nature, extent, 
and etiology of any psychiatric 
condition, to include PTSD, and the 
nature and extent of his service-
connected hypertensive cardiovascular 
disease.  All indicated tests and studies 
should be performed.  The claims folder, 
including all newly obtained evidence and 
the veteran's service medical records, 
must be sent to the examiner(s) for 
review.  The examiner(s) should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any psychiatric condition, to 
include PTSD, and service connected 
hypertensive cardiovascular disease.
?	Describe any current symptoms and 
manifestations attributed to any 
psychiatric condition, to include 
PTSD, and his service-connected 
hypertensive cardiovascular disease.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric, heart, 
and vascular pathology.
?	Provide an opinion as to the date of 
onset and etiology for any 
psychiatric disability to include 
PTSD.  In particular, the examiners 
are requested to provide the 
following opinions:
1.	Is it at least as likely as not 
that any diagnosed psychiatric 
disability, to include PTSD, is 
the result of stressors the 
veteran experienced during his 
active service?
2.	In arriving at a diagnosis of 
the veteran the a decision as 
to the etiology of any 
manifested psychiatric 
disorder, to include PTSD, the 
examiner is specifically 
requested to carefully review 
the veteran's stressor 
statements, service medical and 
personnel records, and any 
documentation the RO obtains in 
the process of verifying these 
stressors, as per the above 
instructions.
?	Concerning the examination for the 
veteran's service-connected heart 
condition, the RO is reminded to 
request that the examiner provide 
information concerning the veteran's 
symptomatology under criteria in 
effect both prior to and after 
January 12, 1998, when the 
regulations changed (see 62 Fed. 
Reg. 65219 (Dec. 11, 1997)).

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for service connection for 
PTSD-in accordance with Pentecost, 
supra-and for an increased evaluation 
for the service-connected hypertensive 
cardiovascular disease-to include review 
of regulations governing the evaluation 
of heart disabilities effective prior to 
and after January 12, 1998 (see 62 Fed. 
Reg. 65219 (Dec. 11, 1997).  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



